Case: 13-12534        Date Filed: 09/22/2014      Page: 1 of 25


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-12534
                                 Non-Argument Calendar
                               ________________________

                        D.C. Docket No. 1:10-cr-20672-KMM-2

UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,


                                            versus



LAWRENCE PEREZ,

                                                                       Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                   (September 22, 2014)

Before ED CARNES, Chief Judge, and RESTANI, * Judge, and ROBRENO, **
District Judge.
       *
         Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
       **
         Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                     Case: 13-12534       Date Filed: 09/22/2014       Page: 2 of 25


PER CURIAM:

          Lawrence Perez is a former detective with the Hialeah Gardens Police

Department. Over the course of several months, he used his authority as a police

officer to help his drug-dealing friend procure and transport marijuana. In return

he received a share of the profits that his friend made when the marijuana was sold.

An FBI investigation led to Perez’s arrest, and a jury eventually convicted him of

conspiring and attempting to possess marijuana with the intent to distribute. He

was sentenced to 151 months imprisonment for his crimes. This is his appeal.

                                                 I. Facts

          Around 1996 or 1997 and before he became a police officer, Perez met

Carlos Santurtun Teran and the two men became close friends. 1 Over the course of

their friendship, Perez learned that Teran was a convicted felon who was making

money as a marijuana dealer. The two men maintained their friendship after Perez

became a police officer, and Teran continued to tell Perez about his deals buying

and selling marijuana. At some point during their relationship, Perez told Teran

that he could “count on him” to help with “whatever [Teran] needed him to do” to

further his marijuana deals, so long as Perez “could make some money.” Perez

offered to help Teran because he needed money to pay child support. He also



          1
              Because there are sufficiency of the evidence challenges, we set out the facts in some
detail.
                                                     2
              Case: 13-12534    Date Filed: 09/22/2014    Page: 3 of 25


needed money to pay for the house where his ex-wife and child lived, as well as

the apartment where he lived with his girlfriend.

     A. Perez and Others Steal Ten Pounds of Marijuana from a Drug Dealer

      In March 2010 Perez, Teran, and two other men — Wilfredo Gonzalez Arce

and Javier Lopez — devised a plan to steal ten pounds of marijuana from Danny

Zequiera, an acquaintance of Lopez. Teran proposed to the group that they could

steal the marijuana by having Perez perform a traffic stop of the car that Zequiera

would be traveling in with the marijuana.

      Pursuant to the plan, Lopez told Zequiera that Arce had a buyer for his

marijuana, and Zequiera met Arce at Lopez’s house to bring the drugs to Arce’s

buyer. Zequiera placed the marijuana in Arce’s car, and the two of them drove

together toward Miami Beach to meet the alleged buyer. On the way to Miami

Beach, Arce drove past an intersection where Perez was waiting in an unmarked

police car. At that intersection, Arce intentionally ran a stop sign and Perez pulled

the car over. After Arce and Zequiera gave Perez their drivers’ licenses, Perez

asked for Arce’s consent to search the car because he said he smelled “a bad odor”

inside the car. Arce consented to the search, and Perez “discovered” Zequiera’s

marijuana when he opened the trunk of the car. Arce told Perez that the marijuana

belonged to him, and Perez allowed Zequiera to leave because Arce had claimed

responsibility for the marijuana. Perez cuffed Arce and placed him in his police


                                          3
                Case: 13-12534        Date Filed: 09/22/2014       Page: 4 of 25


car. In the meantime, Teran, who was nearby in his car, called for a tow truck to

come get Arce’s car. Perez began driving toward the jail with Arce in case he was

being followed, but he soon changed course and drove to Teran’s house.

       After Zequiera, Arce, and Perez left the scene of the traffic stop, Zequiera

retrieved his car from Lopez’s house and returned to the scene of the stop. He saw

the tow truck taking away the car and he followed the truck, eventually ending up

at Teran’s condo. He made his way inside and confronted Arce, Teran, and Perez

about the theft. Although Perez “wanted to shoot” Zequiera, Teran defused the

tension and convinced Zequiera to come back the next day for his marijuana. But

Teran never returned the marijuana, telling Zequiera that “the policeman [did not]

want to give it” back. Teran eventually sold the marijuana for $33,000 and split

the proceeds between himself, Arce, and Perez.

       More than a month after the conspirators stole Zequiera’s marijuana, Teran

and Perez met with Eric Diaz, one of Teran’s associates, to plan a “rip” of a

woman who was driving from New York to Broward County with a large amount

of money to purchase marijuana.2 Diaz was an FBI informant, and he recorded the

conversation he had with Teran and Perez. During the conversation, Teran and

Perez told Diaz about how they had ripped off Zequiera. Teran recounted how

Perez “was going to shoot” Zequiera until Teran “got in the middle and told him

       2
          Throughout Perez’s trial, the conspirators’ planned thefts were colloquially referred to
as “rips” or “rip offs.”
                                                 4
               Case: 13-12534       Date Filed: 09/22/2014      Page: 5 of 25


not” to do it. Perez confirmed Teran’s version of events, responding with

comments such as “[n]o kidding bro” and “I swear to God, bro.” Perez also said to

Diaz: “I’d kill him bro, we needed [the marijuana] so badly.”

    B. Perez, Teran, and Arce Steal 14 Pounds of Marijuana from Drug Dealers

       In May 2010 Arce learned that one of his father’s friends was looking to sell

14 pounds of marijuana. He set up a meeting with Teran and Perez, and the three

men agreed that Perez would perform another phony traffic stop so they could steal

the marijuana from the seller, just as they had done with Zequiera. Following

through with the plan, Arce met with the seller on May 24 at a prearranged

location and told the seller that he would lead him to the buyer. Perez, who was

dressed in his police uniform and waiting nearby in his police car, followed Arce

and the seller.3 He eventually pulled over the seller’s car and brought 14 pounds of

marijuana to Teran’s house after the stop. Teran then sold the drugs and divided

the proceeds between himself, Perez, and Arce. Perez’s share was $17,600.

           C. Teran Transports Marijuana with Perez Serving as an Escort

       Jesus Mancha Guerra, a marijuana grower, was one of Teran’s suppliers. On

July 10, 2010, Teran went to the home of Guerra’s cousin to pick up 35 pounds of

marijuana that he had purchased from Guerra. When Teran arrived to pick up the


       3
         Hialeah Gardens police records indicate that Perez was not on duty on May 24 and that
he did not report any property seizures on that date.


                                               5
                  Case: 13-12534       Date Filed: 09/22/2014       Page: 6 of 25


drugs, he called Perez and asked him to come escort him while he was driving with

the marijuana, explaining that he wanted Perez to protect him and his illicit cargo

“from any person who might try to rip us off or [from] some police officer who

might stop us.”4 Perez came to the house and left with Teran, following his

friend’s car until Teran felt safe enough for Perez to leave.

       Ten days later, on July 20, 2010, Teran went back to Guerra’s cousin’s

house and bought about 40 pounds of marijuana. He called Perez and again asked

his friend to escort him while he was transporting the marijuana. 5 Perez agreed to

help, and he drove to the cousin’s house and followed Teran while he was driving

with the drugs in his car. For his assistance on those two occasions, Teran paid

Perez about $1,400.

  D. Teran, Perez, and Others Plan to Steal Marijuana Plants from a Warehouse

       On July 25, 2010, Guerra spoke over the phone with Teran about a “huge”

warehouse where he knew marijuana was being grown. Guerra and Teran

discussed robbing the warehouse, but Guerra said that it would be a difficult job

because the warehouse doors were “very strong” and made of metal. He also

mentioned that the people inside were armed. Teran proposed that they could

overcome those problems with the help of Perez, whom Teran called his “ace.”

       4
        The conversation was recorded by the FBI, which had a wiretap on Teran’s phone, and
played before the jury at Perez’s trial.
       5
           This conversation was also recorded by the FBI and played for the jury at trial.
                                                  6
                 Case: 13-12534       Date Filed: 09/22/2014       Page: 7 of 25


Teran suggested that they could have Perez, acting as a police officer, knock on the

warehouse door, which would cause the occupants to run away. The

coconspirators would then be able to safely go into the warehouse and take the

marijuana plants and other drugs that were inside. The next day, Teran discussed

the planned “rip” of the warehouse with Perez, who agreed to participate in the

scheme. 6

      On July 27, Teran and Perez met at a prearranged location and drove

together in Perez’s car to the warehouse. Relying on an insider who worked at the

warehouse, Teran learned which building contained the marijuana plants and

where the plants could be found within the structure. Teran and Perez drove past

the warehouse two times and a Miami-Dade detective who was monitoring the

men observed Perez’s car “in front of [the] warehouse for an extended period of

time.” Perez and Teran then drove to a nearby tow truck yard where they met with

other people involved in the scheme and spent 15 to 20 minutes discussing “how

the plan was going to go to get into the warehouse and steal the marijuana.” At the

end of that meeting, the coconspirators agreed to let Perez know when they were

ready to execute the plan. Before leaving the area, Perez drove past the warehouse

and recorded the license plate number of a truck that was parked in the warehouse

yard. He ran the tag number to find out the owner’s name and address, which he


      6
          The discussion was recorded by the FBI and played for the jury at Perez’s trial.
                                                 7
              Case: 13-12534        Date Filed: 09/22/2014   Page: 8 of 25


passed along to Teran. Teran then gave that information to another coconspirator,

who said that he would use it to “rob [the owner] at his house” if they could not

“get him at the warehouse.” In a phone call that same evening, Guerra asked Teran

whether Perez thought their plan could work, and Teran replied that Perez said “it

[could] be done.” Teran told Guerra that he and his associates were waiting to

execute the plan because the warehouse owner had not gone home yet. The men

did not attempt to invade the warehouse that night because they felt that they

“didn’t have the final plan yet.”

      On July 28, the FBI, DEA, and Miami-Dade Police Department raided the

warehouse pursuant to a search warrant. Based on their surveillance and

monitoring of Teran’s calls, the authorities had determined that they did not want

to allow the planned theft to proceed because the risk of a violent confrontation

was too high. The raid uncovered an extensive marijuana grow operation. In total

the authorities recovered 629 marijuana plants, 15.25 kilograms of marijuana that

was packaged and ready to be sold, firearms, and a small amount of cocaine.

Soon after the raid, one of the coconspirators told Teran that the police had taken

the warehouse. Teran then called Perez, who confirmed that police had raided the

warehouse. Perez assured Teran however that “he had nothing to do with” the

police operation.




                                             8
              Case: 13-12534    Date Filed: 09/22/2014   Page: 9 of 25


                                 E. Perez’s Arrest

      On September 10, 2010, FBI agents arrested Perez. The agents seized

Perez’s cell phone, which had Teran’s number stored inside. After receiving

Miranda warnings, Perez admitted that he knew Teran but said that his friend had

“not done anything illegal in front of him.” He also admitted that he had driven

past the warehouse that the police had raided, but he said that he planned to give

information about the warehouse to Luis Ledesma, a DEA informant whom he

knew. He told the agents that Teran wanted to steal the marijuana from the

warehouse and that he “played along.” He claimed that he played along because

he considered Teran a valuable source of information, and he did not want to lose

his trust. A search of Perez’s police locker and car uncovered several firearms,

$2,600 in cash and jewelry, a plastic bag containing marijuana, and a small scale

used to weigh drugs.

                               F. Perez’s Prosecution

      On September 27, 2011, a federal grand jury returned a second superseding

indictment charging Perez with one count of conspiracy to possess a controlled

substance with intent to distribute, in violation of 21 U.S.C. §§ 841 and 846, and

one count of attempting to possess a controlled substance with intent to distribute,




                                          9
               Case: 13-12534       Date Filed: 09/22/2014      Page: 10 of 25


in violation of the same U.S. Code provisions. 7 At his trial, Perez testified in his

own defense. He admitted to the jury that he had a close relationship with Teran,

but he asserted that he fostered the friendship to advance his long-term career

goals. Perez stated that he wanted “to work with a bigger agency,” like the DEA,

because he was interested in “do[ing] something bigger” than the type of police

work he did with the Hialeah Gardens Police Department. He testified that he

decided to pursue that goal by working on his own as an “undercover operative”

because the Hialeah Gardens Police Department did not handle large drug cases.

Perez claimed that he wanted to use his friendship with Teran “to [his] advantage

to identify” drug dealers, which would enable him to “start building . . . a case that

would get [him] notoriety from a different agency.” Perez asserted that that he did

not intend to engage in criminal activity. Instead, he was merely “playing along”

with Teran to further his own law enforcement career.

       The jury convicted Perez on both counts alleged in the indictment. It also

entered special verdicts indicating that each count involved 100 or more marijuana

plants and a detectable amount of marijuana. The district court sentenced Perez to

a concurrent 151-month prison term on each count.



       7
          In the initial indictment, Teran and Guerra were charged along with Perez. Those two
men pleaded guilty, agreed to cooperate with the government, and testified against Perez at his
trial. Arce was indicted in the second superseding indictment. He also pleaded guilty and
testified against Perez.


                                               10
             Case: 13-12534     Date Filed: 09/22/2014    Page: 11 of 25


                                    II. Discussion

      Perez challenges his convictions on three grounds. First, he contends that

the government improperly charged him in a duplicitous indictment. Second, he

challenges the sufficiency of the evidence to convict him on the conspiracy and

attempt counts. Third, he contends that his convictions should be reversed because

of cumulative error that occurred during his trial.

                              A. Duplicitous Indictment

      Perez asserts that his indictment was duplicitous because each count charged

him with “two or more separate and distinct offenses.” He contends that the counts

were duplicitous because the indictment alleged that he both conspired and

attempted to possess “100 or more marijuana plants or a mixture and substance

containing a detectable amount of marijuana.” In Perez’s view, each count

charged him with one crime involving marijuana plants and another crime

involving a marijuana substance.

      Whether an indictment is duplicitous is a question of law that is ordinarily

reviewed de novo. See United States v. Caldwell, 302 F.3d 399, 407 (5th Cir.

2002). However, unless he can show good cause, a defendant waives his right to

challenge his indictment as duplicitous when he fails to raise the issue before trial.

United States v. Seher, 562 F.3d 1344, 1358–59 & n.15 (11th Cir. 2009); United




                                          11
             Case: 13-12534      Date Filed: 09/22/2014    Page: 12 of 25


States v. Rivera, 77 F.3d 1348, 1352 & n.4 (11th Cir. 1996); United States v.

Creech, 408 F.3d 264, 270 (5th Cir. 2005).

      In this case, Perez did not make his duplicity challenge before trial and

instead raises it for the first time on appeal. He has therefore waived the issue

unless he can show good cause for his failure to raise it before trial. See Fed. R.

Crim. P. 12(b)(3)(B) (noting that “a motion alleging a defect in the indictment”

must be raised before trial); see also United States v. Barrington, 648 F.3d 1178,

1189–90 (11th Cir. 2011) (noting that a defendant waives a duplicity challenge not

brought before trial unless he can show good cause); Seher, 562 F.3d at 1359

(“Generally, a defendant must object before trial to defects in an indictment, and

the failure to do so waives any alleged defects.”). Perez has not explained why he

did not raise the duplicity issue before his trial. In any event, we find that he

cannot show good cause because he challenges only the indictment’s language,

which he had the opportunity to review well before his trial. See Seher, 562 F.3d

at 1359 n.15 (“Good cause is not shown where the defendant had all the

information necessary to bring a Rule 12(b) motion before the date set for pretrial

motions, but failed to file it by that date.”); see also Barrington, 648 F.3d at 1190

(same). Therefore, Perez has waived his challenge to the indictment.




                                          12
             Case: 13-12534     Date Filed: 09/22/2014   Page: 13 of 25


                          B. Sufficiency of the Evidence

      Perez argues that there was insufficient evidence to convict him on both the

conspiracy and attempt charges alleged in the indictment. We ordinarily review de

novo “whether sufficient evidence supports a conviction, viewing the evidence and

taking all reasonable inferences in favor of the jury’s verdict.” United States v.

Fries, 725 F.3d 1286, 1291 (11th Cir. 2013). But when a defendant challenges the

sufficiency of the evidence on a ground that was not raised below, he “must

shoulder a somewhat heavier burden” on appeal because we will reverse his

conviction only if doing so is necessary to prevent a “manifest miscarriage of

justice.” Id.; see also United States v. Esquenazi, 752 F.3d 912, 935 (11th Cir.

2014) (“Where the specific grounds upon which a defendant made his sufficiency-

of-the-evidence challenge at trial differ from those he asserts on appeal, we review

under his new theory only for manifest miscarriage of justice.”). Under that

standard, we will not reverse the defendant’s convictions unless “the record is

devoid of evidence of an essential element of the crime” or “the evidence on a key

element of the offense is so tenuous that a conviction would be shocking.” Fries,

725 F.3d at 1291 (quotation marks omitted).




                                          13
               Case: 13-12534        Date Filed: 09/22/2014        Page: 14 of 25


                                     1. Conspiracy Count

       Perez contends that the government presented insufficient evidence for the

jury to find that he knowingly joined any conspiracy. 8 Asserting that many of his

codefendants had a motive to give false testimony and claiming that the

government presented conflicting testimony at trial, Perez asserts that reasonable

doubt exists as to whether he was guilty.

       We find Perez’s argument unpersuasive. Testimony from Teran and the

other coconspirators, as well as wiretap recordings played for the jury,

overwhelmingly established that Perez knowingly and voluntarily entered into an

agreement with others to steal marijuana from various drug dealers during the time

period alleged in the indictment. According to the testimony of the government’s

witnesses, Perez was an active participant in the conspiracy, helping Teran and

others to both plan and carry out the drug thefts that took place.

       Although Perez takes issue with the testimony of his coconspirators, we are

bound to credit their testimony unless it was incredible as a matter of law. 9 E.g.,

       8
          To convict Perez on the conspiracy count, the government had to prove that “(1) an
illegal agreement existed to possess with intent to distribute a controlled substance; (2) [Perez]
knew of the agreement; and (3) [Perez] knowingly and voluntarily joined the agreement.”
United States v. Isnadin, 742 F.3d 1278, 1305 (11th Cir. 2014).

       9
         Perez does not argue that his coconspirators’ testimony was incredible as a matter of
law. And even if he had made that argument, it would not have been convincing because the
coconspirators did not testify about events that they did not observe or that could not have
possibly occurred. See United States v. Isaacson, 752 F.3d 1291, 1304 (11th Cir. 2014)
(“Testimony is incredible as a matter of law only if it concerns facts that the witness physically
                                                 14
               Case: 13-12534       Date Filed: 09/22/2014      Page: 15 of 25


United States v. Isaacson, 752 F.3d 1291, 1304 (11th Cir. 2014); United States v.

Chastain, 198 F.3d 1338, 1351 (11th Cir. 1999) (“To the extent that Appellants’

argument depends upon challenges to the credibility of witnesses, the jury has

exclusive province over that determination and the court of appeals may not revisit

this question.”). Doing so is part of our duty to view the evidence in the light most

favorable to the jury’s verdict. See Fries, 725 F.3d at 1291. In this case, the

testimony of Perez’s coconspirators provided the jury with more than enough

evidence to find that Perez knowingly participated in the charged conspiracy.

       In addition, we have said again and again that “a statement by a defendant, if

disbelieved by the jury, may be considered as substantive evidence of the

defendant’s guilt.” United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995). As

a result, “where some corroborative evidence of guilt exists for the charged

offense . . . and the defendant takes the stand in his own defense,” his testimony

denying guilt may, by itself, establish elements of the charged offense. Id. at 314–

15. That principle “applies with special force where the elements to be proved for




could not have possibly observed or events that could not have occurred under the laws of
nature.”) (quotation marks omitted).


                                              15
               Case: 13-12534       Date Filed: 09/22/2014      Page: 16 of 25


a conviction include highly subjective elements: for example, the defendant’s

intent or knowledge.”10 Id. at 315.

       In this case, Perez testified in his own defense and the jury did not believe

his testimony. Therefore, we may view his testimony as substantive evidence of

guilt. See id. at 314. Because there was other corroborative evidence of Perez’s

guilt, the jury’s rejection of Perez’s testimony is sufficient to establish that he was

a knowing participant in the charged conspiracy, see id. at 314–15, even without

the testimony of his coconspirators.

                                     2. Attempt Count

       To convict Perez on the attempt count, the government had to prove that

Perez “had the specific intent to engage in criminal conduct and that he took a

substantial step toward commission of the offense.” United States v. Baptista-

Rodriguez, 17 F.3d 1354, 1369 (11th Cir. 1994). “A substantial step must be more

than remote preparation, and must be conduct strongly corroborative of the

firmness of the defendant’s criminal intent.” United States v. Ballinger, 395 F.3d

1218, 1238 n.8 (11th Cir. 2005) (quotation marks omitted). For the first time on

appeal, Perez contends that there was insufficient evidence on the attempt charge


       10
          Perez also argues that the evidence was insufficient to show that the defendants knew
that the warehouse contained over 100 marijuana plants, and thus “attributing to them an intent
to possess more than 100 marijuana plants [was] completely speculative.” Appellant’s Br. at
49–51. Even assuming that Perez’s reading of the record is accurate, the government was not
required to prove that Perez knew of the type and amount of the controlled substance intended to
be distributed. See United States v. Sanders, 668 F.3d 1298, 1309–10 (11th Cir. 2012).
                                               16
                   Case: 13-12534      Date Filed: 09/22/2014      Page: 17 of 25


because the government failed to show that he took a “substantial step” toward

possessing marijuana plants.11 He asserts that the evidence showed, at most, that

he was merely “planning and fantasizing about raiding a marijuana grow house” at

“some future undetermined time.”

         Perez’s argument is reviewable under the “manifest miscarriage of justice”

standard because he did not raise it in his Rule 29 motion, but we would find it

unconvincing even under de novo review. The evidence at trial showed that Perez

participated in discussions on at least two occasions about how he and his

coconspirators were going to steal the marijuana plants from the warehouse. He

also went to the warehouse with Teran, driving past the structure twice to scope it

out after Teran received inside information about where the plants could be found

in the building. Finally, he recorded the license plate number of a truck that was

parked in the warehouse yard and ran the number to find out the owner’s name and

address, which he then passed along to Teran so the other conspirators would have

more information about the warehouse owner. Taken together, those acts went

well beyond “remote preparation” and were “strongly corroborative of the firmness

of [Perez’s] criminal intent.” See Ballinger, 395 F.3d at 1238 n.8; see also United

States v. Carothers, 121 F.3d 659, 661–62 (11th Cir. 1997) (finding sufficient


         11
              The attempt charge in Perez’s indictment was focused solely on the planned warehouse
theft.


                                                  17
              Case: 13-12534       Date Filed: 09/22/2014      Page: 18 of 25


evidence of a substantial step toward possessing cocaine with intent to distribute

where (1) the defendant had previously purchased drugs from the seller, (2) the

defendant discussed a possible cocaine deal with the seller, (3) the defendant drove

to the city where the drug deal was to take place, and (4) the defendant possessed a

gun as well as a microscope that could be used to test the cocaine being sold);

United States v. Brown, 604 F.2d 347, 349–50 (5th Cir. 1979) (finding sufficient

evidence that the defendant took a substantial step toward blowing up a building

where he “made a firm agreement” to acquire the explosives he needed to do the

deed and dispatched two other men “to reconnoiter and inspect the building in

preparation for its destruction”).12

                                   C. Cumulative Error

       Perez argues that cumulative errors committed during his trial justify

reversal of his convictions. He specifically identifies four purported errors in

support of his argument. First, he asserts that the district court erroneously

directed a verdict on an element when it gave the jury the following instruction:

“As a matter of fact and law, the defendant was not authorized by law enforcement

to perform the acts with which he is charged. To work with law enforcement and

engage in undercover actions requires special approval which the Defendant did


       12
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
                                              18
              Case: 13-12534      Date Filed: 09/22/2014    Page: 19 of 25


not have.” Second, he contends that the district court should have clarified which

statements it was referring to when it instructed the jury that “certain prior

statements of certain witnesses were admitted during the cross-examination of

those witnesses for a limited purpose” and could “be considered [only] for

impeachment purposes.” Third, he claims that the government improperly

vouched for its witnesses and unfairly disparaged his own testimony when it said

the following at closing: “I submit to you there is only one witness who had an

interest in the outcome of the case, one of the factors that the Court will tell you, is

appropriate for you to consider. One witness who had an interest in the outcome of

the case and that is the defendant, Lawrence Perez.” Fourth, he contends that the

government improperly disparaged defense counsel when it said at closing that

Perez’s lawyer “would like [the jury] to worry about [whether Teran paid Perez for

his services] all day long because he doesn’t want you to pay attention to the

evidence.”

      “The cumulative error doctrine provides that an aggregation of non-

reversible errors (i.e., plain errors failing to necessitate reversal and harmless

errors) can yield a denial of the constitutional right to a fair trial, which calls for

reversal.” United States v. Baker, 432 F.3d 1189, 1223 (11th Cir. 2005) (quotation

marks omitted). We review de novo the cumulative impact of errors at a trial,

United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007), but we will not


                                            19
             Case: 13-12534      Date Filed: 09/22/2014   Page: 20 of 25


reverse a conviction unless the defendant can show that an aggregation of non-

reversible errors affected his substantial rights, United States v. Capers, 708 F.3d

1286, 1299 (11th Cir. 2013).

      For purposes of our analysis, we must first consider each error individually

because a defendant cannot have a valid cumulative error claim if there was no

error committed in the first place. Morris v. Sec’y, Dep’t of Corr., 677 F.3d 1117,

1132 (11th Cir. 2012) (“This Court has made clear that where there is no error in

any of the trial court’s rulings, the argument that cumulative trial error requires that

this Court reverse the defendant’s convictions is without merit.”) (brackets and

quotation marks omitted). Once we have considered each individual alleged error,

we “examin[e] any errors that we find in the aggregate and in light of the trial as a

whole to determine whether the appellant was afforded a fundamentally fair trial.”

Id. We exclude from our analysis any alleged errors that were invited by the

defendant. United States v. Banks, No. 11-1487, — F.3d —, 2014 WL 3805481,

at *28 (10th Cir. Aug. 4, 2014) (holding that “cumulative error cannot be

predicated on non-errors, or on invited error”) (brackets, citation, and quotation

marks omitted); see also Baker, 432 F.3d at 1214–16, 1228–29 (observing that the

defendant invited an error that was committed at trial and then ignoring that error

when analyzing the defendant’s cumulative error claim); United States v.

Necoechea, 986 F.2d 1273, 1282–83 (9th Cir. 1993) (“In reviewing for cumulative


                                          20
             Case: 13-12534       Date Filed: 09/22/2014   Page: 21 of 25


error, the court must review all errors preserved for appeal and all plain errors.”).

To determine whether a defendant was prejudiced by the cumulative effect of non-

reversible errors, we consider:

      the nature and number of the errors committed; their interrelationship,
      if any, and combined effect; how the district court dealt with the
      errors as they arose (including the efficacy—or lack of efficacy—of
      any remedial efforts); [] the strength of the government’s case, and the
      length of trial.

Baker, 432 F.3d at 1223 (alteration in original and quotation marks omitted).

      In this case, we will not consider in our cumulative error analysis the first

alleged error that Perez asserts (relating to the court’s jury instruction that Perez

was not authorized by law enforcement to engage in the charged acts) because

Perez invited that purported error. See Banks, 2014 WL 3805481, at *28. As

Perez concedes in his opening brief, the jury instruction at issue was included in

the proposed instructions that he submitted to the district court. In addition, after

the district court asked Perez whether he had any objections to the jury

instructions, Perez responded that he had no objections. Because he proposed the

jury instruction that he now complains about and later told the district court that he

did not object to the instruction, Perez invited the alleged error. See United States

v. Harris, 443 F.3d 822, 823–24 (11th Cir. 2006) (“The doctrine of invited error is

implicated when a party induces or invites the district court into making an error.




                                           21
              Case: 13-12534     Date Filed: 09/22/2014     Page: 22 of 25


Where a party invites error, the Court is precluded from reviewing that error on

appeal.”); see also United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

      We review the second alleged error with the district court’s jury instructions

only for plain error because Perez failed to object to the instruction. See United

States v. Rodriguez, 627 F.3d 1372, 1380 (11th Cir. 2010). Under the plain error

standard, Perez bears the burden of establishing that “(1) an error occurred; (2) the

error was plain; (3) it affected [his] substantial rights; and (4) it seriously affected

the fairness of the judicial proceedings.” Id. Perez contends that the district court

erred by failing to instruct the jury on which prior witness statements could be

considered only for impeachment purposes. Perez has not shown plain error,

however, because he has not established that his substantial rights were affected by

the district court’s failure to give a more specific jury instruction. The government

presented overwhelming evidence against Perez, including many wiretap

recordings in which Perez discussed his participation in the alleged crimes. It also

presented testimony from numerous witnesses, most of which was admitted as

substantive evidence against Perez. In light of the substantial evidence presented

by the government, Perez has not shown that the district court’s instruction

affected his substantial rights. See id. at 1382 (noting that satisfying the third

prong of the plain error standard “almost always requires that the error must have

affected the outcome of the district court proceedings” and that a defendant “must


                                           22
             Case: 13-12534      Date Filed: 09/22/2014    Page: 23 of 25


establish a reasonable probability of a different result but for the error”) (quotation

marks omitted). So we do not consider it in our cumulative error analysis.

      The third purported error that Perez asserts was not an error because the

government’s statement at closing that Perez was the “only . . . witness who had an

interest in the outcome of the case” was not inappropriate. The comment focused

on Perez, did not allude to information that had not been presented to the jury, and

did not improperly vouch for the credibility of the government’s witnesses. See

United States v. Epps, 613 F.3d 1093, 1100 (11th Cir. 2010) (“Improper vouching

occurs in two different circumstances: (1) if the prosecutor places the prestige of

the government behind the witness, by making explicit personal assurances of the

witness’ veracity, or (2) if the prosecutor implicitly vouches for the witness’

veracity by indicating that information not presented to the jury supports the

testimony.”) (brackets and quotation marks omitted). Nor did the comment

unfairly disparage Perez’s testimony. See United States v. Eley, 723 F.2d 1522,

1526 (11th Cir. 1984) (“Defense counsel in this case attacked the credibility of the

government’s witnesses and, in response, the prosecutor was entitled to argue

fairly to the jury the credibility of the government and defense witnesses.”); see

also United States v. Poole, 735 F.3d 269, 277 (5th Cir. 2013) (noting that “where

the defendant elects to testify and, in so doing, puts his veracity at issue,” the

government “does not commit error by characterizing the defendant as a liar”);


                                           23
             Case: 13-12534    Date Filed: 09/22/2014    Page: 24 of 25


United States v. Iacona, 728 F.3d 694, 699–700 (7th Cir. 2013) (“The central

question in determining whether [prosecutorial comments were improper] is

whether the comments reflected reasonable inferences from the evidence adduced

at trial rather than an expression of the prosecutor’s personal opinion, and whether

the comments became so excessive as to impair the jury’s detached search for the

truth. If the evidence supports the comments, a prosecutor is at liberty to speak

harshly about the defendant.”) (citations omitted).

      Finally, we reject Perez’s contention that the government improperly

disparaged his attorney in closing arguments. During defense counsel’s closing, he

argued that reasonable doubt existed as to whether Perez was guilty because Perez

claimed to have a modest lifestyle and the government allegedly did not present

much evidence that he was paid for the work he did with Teran. In rebuttal, the

government asked the jury to “look closely at [the] jury instructions” because there

was “absolutely no requirement that [Perez receive] any financial benefit” to be

guilty of the charged crimes. The government then stated that defense counsel

wanted the jury “to worry about money all day long because he [did not] want [the

jury] to pay attention to the evidence.” Contrary to Perez’s contention, the

government’s comment did not improperly disparage defense counsel and it was

permissible given the argument that Perez’s lawyer had made.




                                         24
              Case: 13-12534       Date Filed: 09/22/2014      Page: 25 of 25


       Perez has failed to identify a single preserved error or plain error that

occurred at his trial. Therefore, his cumulative error argument fails because

“[w]here there is no error or only a single error, there can be no cumulative error.”

United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011); see also Morris, 677

F.3d at 1132; United States v. Waldon, 363 F.3d 1103, 1110 (11th Cir. 2004).

                                      III. Conclusion

       For these reasons, we affirm Perez’s convictions.

       AFFIRMED. 13




       13
         This appeal was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous agreement of the panel under 11th Cir. R. 34-3(f).


                                             25